DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The examiner has been unable to find basis for an instruction that reconfigures the core from a first SMT mode to a second SMT mode (claim 4).  The language of claim 4 must be inserted into the specification, unless applicant can point the examiner to the specific location where this instruction is discussed.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include reference characters not mentioned in the description and/or do not include reference characters mentioned in the description.  Specifically, in FIG.1, numbers 122A, 123A, and 124A are included, but the specification (paragraph [0023]) only sets forth 122, 123, and 124 (without the “A”).
The examiner additionally recommends including numbers 202 and 204 in FIGs.2B-2C since reference is made to these numbers when describing these FIGs (e.g. paragraphs [0042]-[0043]).  This is not an objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Please ensure any replacement drawing is in only black and white (like the original(s)) to avoid pixelation and further objection. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Recommendations
In claims 4, 8, and 9, the examiner recommends replacing everything after the comma in line 1 (of each claim) with --further comprising--.
In claims 4 and 17, the examiner recommends inserting --the-- before “compacting” and deleting “operations” in the 2nd to last line (of each claim).
In claim 5, since all limitations starting in line 2 correspond to “wherein:” in line 1, additional “whereins” seem to be unnecessary.  The examiner recommends deleting “wherein” in lines 4 and 7 and starting new paragraphs with these wherein limitations.  For example, in line 4, replace “core, wherein” with --core;-- and start “the first superslice…” in a new paragraph.
In claim 17, 2nd to last line, the examiner recommends deleting “operations”.
The examiner’s recommendation for claim 5 also applies to claim 18.

Claim Interpretation
From paragraph [0074] of applicant’s specification, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  As such, in claim 16, the computer program product, which is claimed to comprise a computer readable storage medium, is limited to statutory embodiments and cannot be construed as a transitory signal per se.  The examiner recommends inserting --non-transitory-- before “computer readable” in claim 16 to make explicit the limitation applied thereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-9 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 4, last paragraph “the allocating” because there are two allocating steps in claim 1.
In claim 8, “the second set of register tags”.  It appears that --a second set of-- should be inserted before “register tags” in line 7.
In claim 17, “the allocating” for similar reasons as above.
In claim 17, last line, “the instruction”.  There is an instruction in line 2, but also multiple instructions in claim 16, line 2.  The examiner recommends claiming the instruction in claim 17 as a first instruction or a particular instruction.
Claims 5-9 and 18 are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barowski et al., U.S. Patent No. 7,509,511 (herein referred to as Barowski).
Referring to claim 1, Barowski has taught a method comprising:
a) allocating a first set of entries in a first register file to a first hardware thread of a processor core (see column 3, lines 53-59.  For each thread, there is a set of entries in a register file (power domain).  As an example from FIG.4, register file 212 is logically partitioned into two power domains, each being a register file.  When there are multiple threads, a first thread would be allocated a set of entries in its register file);
b) allocating a second set of entries in a second register file to a second hardware thread of the processor core (again, see column 3, lines 53-59.  Each thread is allocated entries in its own register file.  Also, note that, under the interpretation that the first and second register files are the same (see claim 2), note from FIGs.2 and 4 that there is a single register file and entries in that file are allocated to multiple threads); and
c) compacting register tags in the first and second register files, wherein register tags associated with the first hardware thread are compacted into the first set of entries, and register tags associated with the second hardware thread are compacted into the second set of entries (see FIGs.4-5, column 3, lines 53-59, column 4, lines 55-59, and column 5, lines 21-26 .  The idea is that each thread has its own entries in its own partition.  However, a thread may be allocated an entry in the rename register set (e.g. in the fifth set (power domain)).  If the system is to go idle, for instance, the registers in the fifth set that correspond to the first thread must be compacting in the entries of the first thread’s partition, so that the fifth set can be shut down.  Similarly, any registers (i.e. register tags) of the fifth set that correspond to the second thread must be copied to entries in the second partition such that all of the second thread’s data is compacted into the second partition).
Referring to claim 2, Barowski has taught the method of claim 1, wherein the first and second register files are the same register file (again, see FIG.2.  There is one register file, in which multiple threads would be allocated entries).
Referring to claim 3, Barowski has taught the method of claim 1, wherein the first hardware thread is in a first superslice in the processor core (the first hardware thread, which includes data of that thread is in a first superslice, i.e., a first partition of the register file), and wherein the second hardware thread is in a second superslice in the processor core (the second hardware thread, which includes data of that thread is in a second superslice, i.e., a second partition of the register file).
Claim 16 is mostly rejected for similar reasons as claim 1.  Furthermore, note that the method of claim 16 inherently occurs in response to execution of program instructions, which would be stored in medium 112, 142, main memory, and/or disk (hard drive).  See column 2, lines 33-34, and column 6, lines 4-15.
Claims 19-20 are rejected for similar reasons as claims 2-3, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., U.S. Patent Application Publication No. 2016/0092276 A1 (herein referred to as Chu), in view of Burky et al., U.S. Patent Application Publication No. 2004/0215932 (herein referred to as Burky), and Barowski.
Referring to claim 10, Chu has taught a processor having one or more processor cores (FIG.1), the one or more processor cores comprising:
a) a first superslice comprising a first hardware thread (see FIG.1, e.g. superslice 106A-B (note from paragraph [0012] that a pair of slices forms a superslice.  Where eight threads are present, a superslice includes a first thread 408 (see FIG.4D)), a third hardware thread (from FIG.4D, the same superslice includes third thread 409), and a first slice target register file (STF) having a first set of STF blocks (from FIG.1, the first STF may be the collection of first STF blocks 112A-B, which are each allocated to first and third threads 408 and 409); and
b) a second superslice comprising a second hardware thread, a fourth hardware thread, and a second STF having a second set of STF blocks (for similar reasons as above, the second superslice would be, for example the pair of slices  106C-D, which include second and fourth threads 401 and 4100 and second STF blocks 112C-D, which make up the second slice target register file and are allocated to the second and fourth threads).
c) Chu has not taught wherein the processor is configured to perform a method comprising deactivating, in response to switching from a first simultaneous multithreading (SMT) mode to a second SMT mode, the third and fourth hardware threads.  While Chu has taught mapping one, two, four, or eight threads to the slices (paragraph [0016]), and deactivating one thread to go from two threads to a single thread (paragraph [0020]), Chu has not taught the limitation in question.  However, Burky has taught an instruction that may add threads, remove threads, and change between multithreading modes (see paragraph [0024]).  One of ordinary skill in the art would have recognized that a single instruction would be a simple and efficient way to specify any thread configuration possible.  As a result, it would have been obvious to one of ordinary skill in the art to modify Chu to include the mode switching instruction of Burky and for deactivating, in response to switching from a first simultaneous multithreading (SMT) mode to a second SMT mode, the third and fourth hardware threads (e.g. by going from SMT8 mode (FIG.4D) to SMT4 mode (FIG.4C));
d) Chu has also not taught the method comprising compacting STF tags for the first hardware thread into a first portion of the first STF; and compacting STF tags for the second hardware thread into a second portion of the second STF.  However, Barowski has taught that, in addition to the base register set allocated to a thread, each thread shares an additional rename register set, i.e., to expand register space for a given thread that might use all of the base registers allocated thereto.  An example is given in column 3, lines 41-67, where, in SMT4 mode, each thread would have its own set of private registers, but also share a fifth set for renaming purposes and register set expansion.  Registers from this fifth set are randomly assigned to threads such that each thread may be using its own set and the fifth set (column 5, lines 21-26).  Such a system allows for power savings and is trivially extended to any SMT mode.  That is, when an idle condition is detected, registers used in the additional rename set are copied to the respective base sets and then the rename set is powered down to save power (see FIG.3 and the description thereof, and, again, column 3, lines 53-59).  As a result, to expand register space so that it is less likely a thread will run out of register space, and to also realize power savings in idle situations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu for including an extra shared set of rename registers that may be powered down, and for compacting STF tags for the first hardware thread into a first portion of the first STF; and compacting STF tags for the second hardware thread into a second portion of the second STF.
e) Chu, as modified, has further taught that the method comprises synchronizing the first and second STFs such that both STFs contain the STF tags for the first and second hardware threads (from paragraph [0020] of Chu, when you remove threads, the state of the remaining threads is copied to the register file entries associated with the removed threads so that the remaining threads can utilize more of the slices.  For example if initially in SMT8 mode (FIG.4D), an instruction can be used to switch to SMT4 mode (FIG.4C).  Assume threads 409 and 411 (in FIG.4D) are shut down.  The result is two threads in the left cluster and this is configured as shown in FIG.4C, where the first thread’s state would be copied from the first STF associated with slices 106A-B to the second STF associated with slices 106C-D.  Similarly, the second thread’s state would be copied from the second STF associated with slices 106C-D to the first STF associated with slices 106A-B.  The result is that both STFs contain STF tags (registers) for the first and second threads 408 and 410).
Referring to claim 11, Chu, as modified, has taught the processor of claim 10, wherein the method further comprises: deallocating STF tags associated with the third and fourth hardware threads (this is inherent.  When threads are removed their resources are deallocated/freed so the remaining threads may use them (paragraph [0020].  While Chu has not taught that this deallocating occurs prior to compacting the STF tags for the first and second hardware threads, the examiner notes that an idle condition may either occur before the deallocation or after the deallocation.  This is simply a byproduct of the current execution environment.  For instance, some programs and/or data sets may result in an idle condition occurring before a mode switch to cause deallocation.  But other programs may result in the opposite.  As such, this is not a patentable distinction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu such that the deallocating occurs prior to compacting the STF tags for the first and second hardware threads.  This would be useful to allow the mode switch to occur without first waiting for an idle condition.  To perform such waiting could slow the system significantly, particularly where an idle condition is not experienced for some time).
Referring to claim 12, Chu, as modified, has taught the processor of claim 11, wherein deallocating the STF tags associated with the third and fourth hardware threads comprises: removing the STF tags associated with the third hardware thread from the first STF; adding the STF tags associated with the third hardware thread to a free list for the first superslice; removing the STF tags associated with the fourth hardware thread from the second STF; and adding the STF tags associated with the fourth hardware thread to a free list for the second superslice (this is inherent based on the modification based on Barowski.  That is, Barowski implements the additional rename set to implement register renaming, which is known to include a free list of available register tags.  As such, when registers are deallocated from removed third and fourth threads, their registers are freed by putting their tags back into the free list for use by the remaining threads).
Referring to claim 13, Chu, as modified, has taught the processor of claim 10, wherein the first portion of the first STF is the first N entries in each STF block of the first set of STF blocks, and wherein the second portion of the second STF is the last N entries in each STF block of the second set of STF blocks (From FIGs.4-5 of Barowski, it is shown that compacting may consume all registers of an STF block.  As N has not been defined to exclude the number of registers in the block, the first N entries may equal the last N entries when N equals the number of registers in the block.  In such a case, any block may be entirely filled upon compaction).
Claim 15 is rejected for the reasons set forth in the rejection of claim 10, part (e).

Allowable Subject Matter
Claims 4-9, 14, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eisen, 2010/0262967, has taught switching between SMT2 and SMT4 modes where a first slot handles even-numbered threads and a second slot handles odd-numbered threads.  Threads in the same slot compete with one another (e.g. see paragraph [0059]).
Eres, 2013/0138922, has taught an instruction for compacting/defragmenting a register file without copying register contents, but instead changing a pointer.  This is done to compact registers so that a large consecutive block, which did not exist prior to defragmentation, can be allocated.  See paragraphs [0041]-[0042].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183